    Case 9:21-cv-81506-DMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 1 of 3




                                                                                     6/*5&%45"5&4"3.:$03140'&/(*/&&34 $)3*45*/&&803.65) JOIFS
                                                                                     PGGJDJBMDBQBDJUZBT4FDSFUBSZPGUIF"SNZ +"*.&"1*/,)". JOIJTPGGJDJBMDBQBDJUZBT"TTJTUBOU4FDSFUBSZPGUIF"SNZ
     6OJUFE4UBUFT4VHBS$PSQPSBUJPO                                                  $JWJM8PSLT -*&65&/"/5(&/&3"-4$055"41&--.0/ JOIJTPGGJDJBMDBQBDJUZBT$PNNBOEJOH(FOFSBMBOE
                                                                                     $IJFGPG&OHJOFFSTGPSUIF6OJUFE4UBUFT"SNZ$PSQTPG&OHJOFFST$0-0/&-"/%3&8%,&--: JOIJTPGGJDJBM
                                                                                     DBQBDJUZBT$PNNBOEJOH%JTUSJDU&OHJOFFSGPSUIF6OJUFE4UBUFT"SNZ$PSQTPG&OHJOFFST +BDLTPOWJMMF%JTUSJDU
                                               1BMN#FBDI$PVOUZ



     4FF"UUBDINFOU 1.




9




                                                                                                                                                           X




X

                         28 U.S.C.A. §§ 2201, 2202; 5 U.S.C. §§ 702, 703, 706; 42 U.S.C. § 4332(A); S. 601(h), Pub. L. No. 106–541, 114 Stat 2572.
                                                   Violation of laws cited for failure to address and incorporate section 601(h) of the Water Resources Development Act of 2000 in the
                         U.S. Army Corps of Engineers CEPP A-2 projects and flawed NEPA analysis.


                                                                                       Declaratory, injunctive                                                                 X
                           Plaintiff anticipates two related cases filed on this same date involving subject matter which is also a material part of the attached complaint.




     August 26, 2021                                                                                 /s/ Gregory M. Munson
Case 9:21-cv-81506-DMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 2 of 3

                                       ATTACHMENT 1



  I.(c) Attorneys (Firm Name, Address, and Telephone Number)

  GREGORY M. MUNSON
  Florida Bar No. 188344
  GUNSTER, YOAKLEY & STEWART, P.A.
  215 South Monroe Street, Suite 601
  Tallahassee, Florida 32301
  Primary email: gmunson@gunster.com
  Secondary email: mmcleod@gunster.com, rfrazier@gunster.com and eservice@gunster.com
  Telephone: 850-521-1980
  Facsimile: 850-576-0902

  DEBORAH K. MADDEN
  Florida Bar No. 0098816
  GUNSTER, YOAKLEY & STEWART, P.A.
  Las Olas Centre
  450 East Las Olas Boulevard, Suite 1400
  Fort Lauderdale, Florida 33301
  Primary email: dmadden@gunster.com
  Secondary email: mmcleod@gunster.com, gmorales@gunster.com and eservice@gunster.com
  Telephone: 954-462-2000
  Facsimile: 954-523-1722

  LUNA E. PHILLIPS
  Florida Bar No. 0063673
  GUNSTER, YOAKLEY & STEWART, P.A.
  Las Olas Centre
  450 East Las Olas Boulevard, Suite 1400
  Fort Lauderdale, Florida 33301
  Primary email: lphillips@gunster.com
  Secondary email: mmcleod@gunster.com, gmorales@gunster.com and eservice@gunster.com
  Telephone: 954-462-2000
  Facsimile: 954-523-1722

  Attorneys for United States Sugar Corporation
        Case 9:21-cv-81506-DMM Document 1-1 Entered on FLSD Docket 08/26/2021 Page 3 of 3
JS 44 Reverse (Rev. 04/21)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
         the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjw·isdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

ill.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U .S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation-Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation-Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statute.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

vm.      Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
         numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
